Title: John Adams to Abigail Adams, 12 May 1780
From: Adams, John
To: Adams, Abigail



My dear Portia

Paris, post 12 May 1780



The inclosed Dialogue in the Shades was written by Mr. Edmund Jennings now residing at Brussells, a Native of Maryland. I will send you the Rest when I can get it.
How I lament the Loss of my Packets by Austin! There were I suppose Letters from Congress of great Importance to me. I know not what I shall do without them. I suppose there was Authority to draw &c. Mr. Thaxter’s Letter from his father, hints that Mr. L. is coming here. This will be excellent.
Since my Arrival this time I have driven about Paris, more than I did before. The rural Scenes around this Town are charming. The public Walks, Gardens, &c. are extreamly beautifull. The Gardens of the Palais Royal, the Gardens of the Tuilleries, are very fine. The Place de Louis 15, the Place Vendome or Place de Louis 14, the Place victoire, the Place royal, are fine Squares, ornamented with very magnificent statues. I wish I had time to describe these objects to you in a manner, that I should have done, 25 Years ago, but my Head is too full of Schemes and my Heart of Anxiety to use Expressions borrowed from you know whom.
To take a Walk in the Gardens of the Palace of the Tuilleries, and describe the Statues there, all in marble, in which the ancient Divinities and Heroes are represented with exquisite Art, would be a very pleasant Amusement, and instructive Entertainment, improving in History, Mythology, Poetry, as well as in Statuary. Another Walk in the Gardens of Versailles, would be usefull and agreable.—But to observe these Objects with Taste and describe them so as to be understood, would require more time and thought than I can possibly Spare. It is not indeed the fine Arts, which our Country requires. The Usefull, the mechanic Arts, are those which We have occasion for in a young Country, as yet simple and not far advanced in Luxury, altho perhaps much too far for her Age and Character.
I could fill Volumes with Descriptions of Temples and Palaces, Paintings, Sculptures, Tapestry, Porcelaine, &c. &c. &c.—if I could have time. But I could not do this without neglecting my duty.—The Science of Government it is my Duty to study, more than all other Sciences: the Art of Legislation and Administration and Negotiation, ought to take Place, indeed to exclude in a manner all other Arts.—I must study Politicks and War that my sons may have liberty to study Mathematicks and Philosophy. My sons ought to study Mathematicks and Philosophy, Geography, natural History, Naval Architecture, navigation, Commerce and Agriculture, in order to give their Children a right to study Painting, Poetry, Musick, Architecture, Statuary, Tapestry and Porcelaine.

Adieu.

